          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 WALTER BERNARD,                                C.A. No.

               Plaintiff,                       Jury Trial Demanded
 v.

 FORD MOTOR COMPANY

               Defendant,

                             COMPLAINT IN CIVIL ACTION

                                     INTRODUCTION

       Walter Bernard, an African-American, brings this lawsuit against his former

employer, Ford Motor Company (‘Ford”), alleging that Ford fired him on account of his

race in violation of the U.S. Constitution and federal and state law which protect him from

racial discrimination. Mr. Bernard also contends that Ford refused to accommodate his

disability in violation of the Americans with Disabilities Act (ADA) and applicable state law.

For six years Mr. Bernard worked for Ford as a Zone Manager. During this time Ford

repeatedly and without justification changed his job duties and/or transferred him from

one territory to another. Mr. Bernard’s white co-workers were not only free from such

adverse treatment but were regularly afforded preferential treatment at Mr. Bernard’s

expense. Ford made Mr. Bernard’s final unwarranted and discriminatory transfer in

violation of his physician's express opinion that such a transfer would interfere with

Bernard’s recovery from a traumatic brain injury. After six years of discriminatory adverse

treatment, Ford fired Mr. Bernard on the pretext that his performance was unsatisfactory

and replaced him with a less qualified white employee.
           Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 2 of 13



                              JURISDICTION AND VENUE

      1)      The jurisdiction of this Court is invoked pursuant to 28 USC §§ 451, 1331,

1343 and 1345, and upon the doctrine of pendant and/or supplemental jurisdiction over

any state law claims.

      2)      Venue is proper in this Court because the events described herein occurred

predominantly in the Western District of Pennsylvania.

                                         PARTIES

      3)      Plaintiff Walter Bernard is an adult individual residing in Allegheny County,

Pennsylvania.

      4)      At all times relevant hereto, Mr. Bernard was an employee of Ford Motor

Company.

      5)      Defendant Ford Motor Company is a corporation authorized to conduct

business in the State of Pennsylvania.

      6)      At all times relevant hereto, Ford was an “employer” as that term has been

defined by the applicable statutes and acted by and through its duly authorized agents,

assignees and/or employees, who were then and there acting within the course and

scope of their employment.

                                         FACTS

      7)      Mr. Bernard is a former NFL player who, since his retirement from football

due to injuries, has earned a Juris Doctor and a Master of Business Administration from

Howard University.
            Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 3 of 13



       8)      Mr. Bernard was employed by Ford as a Zone Manager from January 2012

until Ford terminated his employment in May of 2019.

       9)      Between January of 2012 and May of 2019, Ford changed Mr. Bernard’s

territory and/or job duties four times.     Mr. Bernard did not request any of these

reassignments. Rather, they were done to accommodate the personal or professional

desires of his white coworkers.

               a. Zone Manager Positions at Ford

       10)     Ford employs two types of Zone Managers; Parts and Service Zone

Managers (“Service Managers”) and Vehicle Sales Zone Managers (“Sales Managers.”)

       11)     Ford divides its market area into several “regions.” Each region is, in turn,

divided up into multiple “zones.” Each zone contains numerous dealerships and is

assigned one Service Manager and one Sales Manager.

       12)     The duties and responsibilities of Service Managers and Sales Managers

are very different.

       13)     Sales Managers are responsible for increasing the sale of new Ford cars to

dealerships. They interact with a dealership’s owner, general manager and salespeople.

This position requires detailed knowledge of Ford’s new car models and an understanding

of the unique market needs of the particular zone to which the Manager is assigned.

       14)     Service Managers are responsible for increasing the sale of Ford parts to

dealership service centers. This is primarily accomplished by implementing long term

customer incentive and customer service improvement programs and by convincing
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 4 of 13



dealerships’ parts managers to purchase parts directly from Ford. This position requires

an understanding of auto mechanics, customer service and the unique needs of the

service centers in the zone to which the manager is assigned.

      15)       Both positions require a Zone Manager to form lasting relationships with

specific employees at the assigned dealerships in their zones in order to achieve

performance objectives. Frequent reassignments severely hamper a Zone Manager’s

ability to develop the lasting relationships needed to maximize his or her performance

objectives.

      16)       Ford permitted Caucasian Zone Managers in its Pittsburgh Region to

remain in the same positions for years and/or transferred them only upon their request.

African American Zone Managers were routinely transferred against their will and for the

purpose of accommodating the personal or professional desires of their white

counterparts.

                b. Mr. Bernard’s Frequent Transfers and Reassignments

      17)       Mr. Bernard began his employment with Ford in January of 2012 as a

Service Zone Manager in Zone E, which covered the State College area.

      18)       In July of 2013, Ford reassigned Mr. Bernard to Sales Manager in the same

zone. Mr. Bernard did not request this reassignment.

      19)       In 2015, a white Sales Manager in Zone D, which covered the Pittsburgh

Metro area, requested a transfer to Ohio because she no longer wanted to work in

Pittsburgh. Ford granted her request and, in January 2016, reassigned Mr. Bernard to
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 5 of 13



her position as Sales Manager in Zone D. He was told that he would remain in this

position for an extended period of time.

        20)   Although Mr. Bernard was performing well in this position, less than eight

months after his transfer Ford notified him that a white Business Development Manager

had asked for his position as Sales Manager in Zone D. In January of 2017, Ford granted

this employee’s request and reassigned Mr. Bernard to Sales Manager in Zone C- Akron,

Ohio.

        21)   In 2018, Mr. Bernard’s supervisor, Wes Ostic, informed him that a white

Service Manager in Zone B - Youngstown, Ohio, who had been with Ford for less than a

year, wanted Mr. Bernard’s Sales Manager position in Zone C, and that Ford intended to

grant this request.

        22)   Mr. Bernard told Ostic that he did not want to be transferred again. In a

November, 2018 meeting with Ostic and Regional Manager Paul Busek, Mr. Bernard

complained about his frequent reassignments and stated that he believed they were

racially discriminatory. Mr. Bernard stated that he believed he and other African American

employees were routinely transferred to accommodate white employees, while white

employees were permitted to remain in the same positions unless they requested a move.

He provided specific examples of this discriminatory treatment.

        23)   Ford ignored Mr. Bernard’s complaints and went through with the January

2019 transfer over his objections.
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 6 of 13



       24)   Mr. Bernard had not been a Service Manager for several years and needed

updated training on how to perform in this position. He did not receive this training prior

to assuming his new duties and received minimal and inadequate training afterwards.

       25)   Because of the nature of the Service Manager position, the financial

performance of Mr. Bernard’s zone during early 2019 reflected programs implemented by

his predecessor and did not reflect Mr. Bernard’s job performance. It would take several

months for the zone’s performance to begin to reflect changes Mr. Bernard had

implemented.

               c.   Mr. Bernard’s Termination

       26)   In the Spring of 2019 Ford eliminated two positions in the Pittsburgh Region.

One of the positions Ford eliminated was a Market Specialist position in the Pittsburgh

Region. Ford did not eliminate Mr. Bernard’s position.

       27)   On May, 21 of 2019, Ford terminated Mr. Bernard’s employment and gave

his position to the employee who had previously held the market Specialist position.

       28)   On information and belief, this decision was made by the immediate

supervisors to whom Mr. Bernard had complained at the November 2018 meeting or was

based primarily on their recommendation.

       29)   The employee to whom Ford gave Mr. Bernard’s position was white.

       30)   The employee to whom Ford gave Mr. Bernard’s position was objectively

less qualified than Mr. Bernard. This employee had not worked as a Zone Manger for
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 7 of 13



several years and had no experience as a Service Zone Manager. She did not hold any

relevant advanced degrees, as compared to Mr. Bernard’s MBA and J.D.

       31)      Mr. Bernard was the only Pittsburgh Region employee who was laid off.

       32)      When Mr. Bernard asked why he was being terminated, he was told the

decision was made based on his performance.

       33)      Despite having been transferred and/or reassigned repeatedly during his

time with Ford, Mr. Bernard had received only positive performance reviews, continually

met his objectives and was never informed that there were problems with his work. He

received several awards from Ford commending his performance including Zone

Manager of the Year in 2016.

       34)      If Ford identified any deficiencies in Mr. Bernard’s job performance, these

were the direct result of Ford repeatedly subjecting Mr. Bernard to transfers and changes

of position to which it did not subject his white counterparts and/or Ford’s failing to provide

Mr. Bernard with training and development opportunities which it granted to his white

counterparts.

                c. Mr. Bernard’s Disability

       35)      During his career as an NFL football player Mr. Bernard sustained

numerous concussions and head injuries resulting in a diagnosis of “traumatic brain

injury.” Since 2006, he has experienced symptoms such as depressive episodes, ADHD,

light sensitivity, short term memory loss and migraines.
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 8 of 13



       36)    Because Mr. Bernard was able to manage these symptoms and perform the

essential functions of his position without accommodation for many years, he did not tell

his supervisors about his disability.

       37)    In November of 2017, Mr. Bernard was the victim of an assault and suffered

another concussion which exacerbated his symptoms. His physician recommended that

he be provided accommodations such as a flexible work schedule, frequent breaks and

an end to the disruptions to his job duties and work environment cause by his frequent

reassignments.

       38)    Mr. Bernard informed his immediate supervisor, Wes Ostic of the accident

and his needed accommodations.          He also discussed his disability and needed

accommodations with Regional Manager Paul Busek. At no time did Ostic or Busek

request any documentation of either his disability or his requested accommodations.

       39)    Because his position was largely self-directed, Mr. Bernard was generally

able to continue to fulfill his job functions and take breaks when needed, without specific

approval from his supervisors.

       40)    When Mr. Bernard’s supervisors informed him, in November of 2018, that

Ford planned to reassign him again, he objected and reminded his supervisors of his

physician’s recommendations.       This conversation took place at the November 2018

meeting referenced supra.

       41)    Ford neither granted Mr. Bernard’s request not to be reassigned because

of his disabling medical condition, nor did it engage in an interactive process identify an
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 9 of 13



alternative reasonable accommodation. Ford never asked Mr. Bernard for any medical

documentation of his need for an accommodation.

       42)     Following the reassignment, Mr. Bernard experienced difficulty adjusting to

his new responsibilities and territory because of his disabling medical condition.

       43)     If Ford identified any deficiencies in Mr. Bernard’s job performance following

his transfer in January of 2019, these were the direct result of Ford having refused to

grant him a reasonable accommodation for his disabling medical condition.

                    EXHAUSTION OF ADMINISTRATIVE REMEDIES

       44)     Prior to filing this lawsuit, Mr. Bernard exhausted all necessary

administrative procedures by filing appropriate charges with the Equal Employment

Opportunity Commission (EEOC) and/or Pennsylvania Human Relations Commission

(PHRC). A copy of the charge of discrimination filed on behalf of Mr. Bernard is attached

hereto as Exhibit 1 and made a part hereof.

       45)     Mr. Bernard has received a “Dismissal and Notice of Rights” letter from the

Equal Employment Opportunity Commission which is attached as Exhibit 2 and made a

part hereof.

                                          COUNT I
                        PENNSYLVANIA HUMAN RELATION ACT
                                43 P.S. 951, et seq.,

       46)     Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of race in violation of the Pennsylvania Human Relations Act,

43 P.S. 951, et seq., by repeatedly subjecting him to reassignments to which it did not
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 10 of 13



subject his white counterparts and/or failing to provide him with training and development

opportunities which it granted to his white counterparts.

        47)   Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of race in violation of the Pennsylvania Human Relations Act,

43 P.S. 951, et seq., by terminating him and giving his position to a less qualified white

employee.

        48)   Based on the foregoing, Mr. Bernard alleges that Ford violated his rights

under of the Pennsylvania Human Relations Act, 43 P.S. 951, et seq., by retaliating

against him for opposing race discrimination in his employment.

        49)   Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of disability in violation of the Pennsylvania Human Relations

Act, 43 P.S. 951, et seq., by failing to grant him a reasonable accommodation for his

disability.

        WHEREFORE, Mr. Bernard requests that this Honorable Court enter judgment in

his favor for lost wages, compensatory damages, attorney’s fees, costs and such other

relief as this Court deems appropriate and equitable under the circumstances.

                                         COUNT II

                     TITLE VII OF THE CIVIL RIGHTS ACT OF 1964
                                42 U.S.C. 2000e, et seq,

        50)   Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of race in violation of Title VII of the Civil Rights act of 1964,

42 U.S.C. 2000e, et seq, by repeatedly subjecting him to reassignments to which it did
         Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 11 of 13



not subject his white counterparts and/or failing to provide him with training and

development opportunities which it granted to his white counterparts.

       51)    Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination based on race violation of Title VII of the Civil Rights act of 1964, 42 U.S.C.

2000e, et seq, by terminating him and giving his position to a less qualified white

employee.

       52)    Based on the foregoing, Mr. Bernard alleges that Ford violated his rights

under Title VII of the Civil Rights act of 1964, 42 U.S.C. 2000e, et seq., by retaliating

against him for opposing race discrimination in his employment.

       WHEREFORE, Mr. Bernard requests that this Honorable Court enter judgment in

his favor for lost wages, compensatory damages, punitive damages, attorney’s fees,

costs and such other relief as this Court deems appropriate and equitable under the

circumstances.

                                         COUNT III
                               CIVIL RIGHTS ACT OF 1866
                                      42 U.S.C. § 1981

       53)    Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of race in violation of the Civil Rights act of 1866, 42 U.S.C. §

1981, by repeatedly subjecting him to reassignments to which it did not subject his white

counterparts and/or failing to provide him with training and development opportunities

which it granted to his white counterparts.
          Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 12 of 13



        54)     Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination based on race in violation of Civil Rights Act of 1866, 42 U.S.C. § 1981, by

terminating him and giving his position to a less qualified white employee.

        55)     Based on the foregoing, Mr. Bernard alleges that Ford violated his rights

under the Civil Rights Act of 1866, 42 U.S.C. § 1981, by retaliating against him for

opposing race discrimination in his employment.

        WHEREFORE, Mr. Bernard requests that this Honorable Court enter judgment in

his favor for lost wages, compensatory damages, punitive damages, attorney’s fees,

costs and such other relief as this Court deems appropriate and equitable under the

circumstances.

                                       COUNT IV
                         AMERICANS WITH DISABILITIES ACT OF 1990
                                    42 U.S.C. § 12101

        41)     Based on the foregoing, Mr. Bernard alleges that Ford subjected him to

discrimination on the basis of disability in violation of the Americans with Disabilities Act

of 1990, 42 U.S.C. § 12101, et seq., by failing to grant him a reasonable accommodation

for his disability.

        WHEREFORE, Mr. Bernard requests that this Honorable Court enter judgment in

his favor for lost wages, compensatory damages, punitive damages, attorney’s fees,

costs and such other relief as this Court deems appropriate and equitable under the

circumstances.
Case 2:05-mc-02025 Document 653 Filed 05/06/20 Page 13 of 13



                                      Respectfully Submitted:
                                      /s/Margaret S. Coleman
                                      Margaret S. Coleman, Esq.
                                      PAID: 200975

                                      Law Office of Timothy P. O’Brien
                                      535 Smithfield Street, Suite 1025
                                      Pittsburgh, PA 15222
                                      (412) 232-4400
